Citation Nr: 0001269	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-42 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued a 10 
percent evaluation for the veteran's service-connected PTSD.  
A notice of disagreement was received in October 1996, and a 
statement of the case was issued later that month.  The 
veteran's substantive appeal was received in October 1996.  
By rating decision in November 1996, a temporary total rating 
under 38 C.F.R. § 4.29 was assigned from June 12, 1995, and a 
50 percent rating was assigned effective August 1, 1995.  

An August 1999 rating decision (in part) denied a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  In a 
December 1999 informal brief to the Board, the veteran's 
representative indicated that he intended the brief to be a 
notice of disagreement to the denial of the total rating 
based on individual unemployability.  Although not entirely 
clear, it appears that the United States Court of Claims for 
Veterans Appeals (Court) has held that a notice of 
disagreement must be filed with the originating agency, not 
the Board.  See Nacoste v. Brown,  6 Vet.App. 439, 442 
(1994).  This matter is hereby referred to the RO (instead of 
remanded).  The Board notes that once received at the RO, the 
informal brief would (if timely) then constitute a notice of 
disagreement, and appropriate action pursuant to 38 C.F.R. 
§ 19.26 should then be undertaken. 

Further, in a November 1999 VA Form 646 (statement of 
accredited representation in an appealed case) as well as the 
December 1999 informal brief, the veteran's representative 
advances contentions regarding the relationship between the 
veteran's service-connected PTSD and alcohol abuse.  It is 
not entirely clear whether the representative intended to 
advance a secondary service connection claim (as opposed to 
merely arguing that the symptomatology due to each could not 
be medically differentiated), and this matter is also 
referred to the RO for clarification and any necessary 
action. 



FINDING OF FACT

The veteran's PTSD currently results in no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity due to flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, and 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, and that the duty to assist the veteran has been 
met.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran was granted service connection for PTSD by rating 
decision in October 1993 based on service in Vietnam (the 
veteran is a recipient of a Purple Heart) and an August 1993 
VA examination diagnosis of PTSD.  The October 1993 rating 
decision assigned the veteran a 10 percent disability rating 
for his PTSD, effective March 25, 1993.  In November 1996 the 
veteran was assigned a disability evaluation of 100 percent 
because of hospitalization (which included treatment for 
PTSD) over 21 days, effective June 12, 1995, and was assigned 
a 50 percent disability rating effective August 1, 1995.

VA treatment records dated from May 1990 to September 1996 
reflect ongoing treatment for the veteran's psychiatric and 
physical disabilities.  Medications included Trazodone and 
Zoloft.

A March 1993 to April 1993 VA discharge summary indicates 
that the veteran was admitted for treatment after complaining 
of an inability to stop drinking and depression.  The 
diagnoses included alcohol dependence.  The veteran was 
assigned a current Global Assessment of Functioning (GAF) 
evaluation of 55, with a highest GAF of 70 in the last year.

A July 1993 VA discharge summary indicates that the veteran 
was admitted for treatment that included detoxification.  The 
diagnoses included alcohol dependence, and the veteran was 
assigned a GAF of 60-70.

An August 1993 VA PTSD examination reflects that the veteran 
was diagnosed with dysthymia, alcohol dependence, and PTSD.  
The veteran was assigned a GAF of 45-50.

A February 1994 VA discharge summary indicates that the 
veteran was admitted for treatment due to a fear about 
"having an accident while driving his truck."  Diagnoses 
included PTSD and alcohol dependence, and the veteran was 
assigned a current GAF of 60, with the highest GAF in the 
past year of 70.

A June 1995 to July 1995 VA discharge summary reflects that 
the veteran was admitted to a program for treatment of 
alcohol dependence.  The veteran was diagnosed with alcohol 
dependence, chronic, and PTSD.  The veteran was assigned a 
current GAF of 30, and a "past" GAF of 50.

An August 1995 VA discharge summary indicates that the 
veteran was admitted for treatment after complaining of 
depressive symptoms over the previous one to two weeks.  
Diagnoses included PTSD and alcohol dependence, and the 
veteran was assigned a GAF of 55-60.

A November 1996 letter from a VA physician stated that many 
veterans used illicit substances in order to cope with the 
daily stress that they experienced in Vietnam.

A February 1998 VA discharge summary indicates that the 
veteran was diagnosed with PTSD and alcohol abuse; a GAF of 
70 was assigned.

A September 1998 VA medical record reflects that the veteran 
indicated that he had been getting along "OK."  The veteran 
was friendly and cooperative with a certain amount of 
anxiety.  He had a normal range of effect with no significant 
mood disorder.  Verbal productivity was normal, and the 
veteran was coherent with no thought disorder noted.  He 
indicated that he had transient depressive symptoms which he 
attributed to not having anything to do with his time.  He 
admitted to flashbacks and nightmares about Vietnam.  He had 
average intellectual functioning and a general fund of 
information; however, some deficits with recent memory were 
noted.  He could abstract proverbs but did not perform well 
on a test of calculation and counting.  It was noted that the 
veteran was taking Trazodone.  The examiner noted that the 
veteran was beginning to gain insights into his problems.  
Diagnoses included PTSD and alcohol abuse, and the veteran 
was assigned a GAF of 45-50.  

In November 1998 the veteran underwent a VA PTSD examination.  
He reported nightmares and intrusive memories on a daily 
basis; he indicated that he experienced flashbacks three 
times per week.  He stated that he became nervous and 
paranoid around others.  He lost interest in significant 
actives including hunting, bowling, and fishing.  He did not 
demonstrate a restricted range of effect or feel detached 
from others.  The veteran reported that he had problems 
sleeping and difficulties in concentrating; he endorsed 
exaggerated startle response, survivor guilt, and 
hypervigilance.  It was noted that he was taking Sertraline 
(Zoloft) and Trazodone.  The veteran had been married for 24 
years and had three children ages 22, 19, and 15.  He 
described his wife as supportive.  He remarked that he was 
drinking 3-4 cans of beer daily.  A typical day included 
watching television and visiting with family and friends.  He 
indicated that he would occasionally help a farmer with tasks 
such as combining.  The veteran's speech was clear and 
normal, and his affect was guarded and mildly restricted.  
His thoughts were coherent, logical, and goal oriented.  
There was no evidence of hallucinations, delusions, or 
psychosis; his memory was grossly intact.  Attention and 
concentration were fair.  he diagnosis included PTSD, mild, 
and alcohol dependence, severe, chronic.  The Axis V 
diagnosis was as follows:

It is impossible at this time to 
determine a GAF solely due to this 
veteran's PTSD secondary to his severe 
alcohol dependence.  A combined GAF would 
be 50.  It is felt that his GAF score 
would improve with treatment of his 
alcohol dependence.

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, the 
criteria for a disability rating of 50 percent were 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people; and 
psychoneurotic symptoms which cause the reliability, 
flexibility and efficiency levels to be so reduced as to 
result in considerable industrial impairment.  The criteria 
for a disability rating of 70 percent were severe impairment 
of the ability to establish and maintain effective or 
favorable relationships with people; and psychoneurotic 
symptoms which are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, a rating 
of 50 percent is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
rating of 70 percent is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

At this point the Board observes that the medical evidence of 
record does not provide any clear differentiation of symptoms 
due to the PTSD as opposed to alcohol abuse.  However, even 
looking to the veteran's overall psychiatric symptomatology 
without attempting to make any such differentiation, the 
Board is still unable to conclude that the criteria for a 
rating in excess of 50 percent have been met under either the 
old or the new rating criteria. 

Considering the evidence under the new rating criteria, the 
Board is unable to find evidence that the veteran currently 
experiences suicidal ideation, obsessional rituals; 
illogical, obscure or irrelevant speech; near continuous 
panic or depression affecting his ability to act 
independently or appropriately, impaired impulse control, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships so as to 
meet the diagnostic criteria for the next higher rating of 70 
percent.  The Board acknowledges that VA examinations have 
revealed some deficits with recent memory and problems with 
calculation and counting.  The record further supports a 
finding that the veteran's affect was guarded and mildly 
restricted.  However, these manifestations are contemplated 
under the current 50 percent rating.  

Further, the Board is compelled to find that the same result 
would hold under the old regulations.  The next higher rating 
of 70 percent under the old criteria is not warranted because 
severe psychoneurotic symptomatology has not been shown.  
Again, while the totality of the evidence confirms the 
veteran's continuing psychiatric symptoms, the current 50 
percent rating adequately reflects such impairment. 

The Board notes that the veteran's GAF score has tended to be 
around 50.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."

Although a GAF of 50 tends to show serious symptoms, the 
Board notes that a GAF score is not determinative by itself.  
In this regard, as for any difficulty in establishing and 
maintaining social relationships that the GAF score may 
represent, the Board notes that although his relationship 
with his wife has been difficult, the fact remains that he 
has been able to maintain a marriage of approximately 25 
years duration.  He has indicated that a typical day involves 
talking with family and friends.  

Simply put, the Board views the record as a whole as leading 
to the conclusion that the veteran's psychiatric disability 
picture falls within the criteria for a 50 percent rating, 
and the preponderance of the evidence is against entitlement 
to a rating of 70 percent under either the new or the old 
rating criteria.  Moreover, there is not a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise provide a basis for assigning a rating higher than 
50 percent at this time.  38 U.S.C.A. § 5107(b).

The Board finds that the disability picture presented by the 
veteran's PTSD is not so exceptional or unusual as to warrant 
a referral for consideration of an evaluation on an 
extraschedular basis.  The Board is therefore not required to 
refer the claim to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

